Title: William Vaughan to Thomas Jefferson, 29 December 1812
From: Vaughan, William
To: Jefferson, Thomas


          
            Sir London Decr 29th 1812
             I have obtained with pleasure for the Society over which you preside the following Transactions
            Eleven numbers of the Philosophical Society up to the second part 1812 inclusive
            the Sixteenth Volume of the Antiquarian Society
            Seven Volumes of the Society of Arts & Sciences up to 1811. inclusive
            
            Six numbers of the Transactions of theHorticultural Society which compleats the first Volume
            which have been committed to my care from the Royal, Antiquarian, & Horticultural Societies & from the Society of Arts & Sciences
            The first Vol: of the Transactions from the Geological Society have been forwarded from them through Mr Murray of this place, and will I trust arrive safe
            All except the last are packed in a Box shipd on board the Hebe Capt. Ogle. bound for Philadelphia (if practicable), directed to the Philosophical Society Philadelphia to the care of John Vaughan Esqr & put in a matt to keep it dry marked   If the ship makes New York. then to the care of Messs Murray & Sons. or Boston to the Care of Gideon Snow Esq. Being presents from Learned Societies to your useful Society I hope they will arrive. The expences incurr’d are charged to Mr John Vaughan.
            You will pleasure please to make your acknowledgments for the above to the several Societies who have given their Transactions and I will attend to their delivery with great pleasure
            I am with respect Sir Your most obedient humble ServantWm Vaughan
          
          
            P.S. There is a Volume of the Geological Society in the Box for Dr Bruce of New York with a Letter which please to forward.
          
        